WELLS, J.
We have for review Coyne v. State, 732 So.2d 455 (Fla. 4th DCA 1999), in which the Fourth District Court of Appeal affirmed the trial court in a per curiam decision without a written opinion, citing Harbaugh v. State, 711 So.2d 77, 83 (Fla. 4th DCA 1998). We accepted jurisdiction because Harbaugh was pending in this Court upon a certified question of great public importance as to whether, when a defendant requests that the jury determine the existence of prior DUI convictions in a felony DUI trial, the bifurcated procedure of State v. Rodriguez, 575 So.2d 1262 (Fla.1991), should be amended in light of United States v. Gaudin, 515 U.S. 506, 115 S.Ct. 2310, 132 L.Ed.2d 444 (1995). See Jollie v. State, 405 So.2d 418 (Fla.1981). We have jurisdiction pursuant to article V, section 3(b)(3), Florida Constitution.
In Harbaugh, we answered the certified question in the affirmative and remanded *109to the district court for further proceedings in accord with our opinion. State v. Harbaugh, 754 So.2d 691 (Fla.2000). Accordingly, we quash the decision of the Fourth District in Coyne to the extent that it is inconsistent with our opinion in Har-baugh, and we remand for further proceedings in accord with Harbaugh.
It is so ordered.
HARDING, C.J., and ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur. SHAW, J., dissents with an opinion.